DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 07/30/2020.
Claim 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 1 and 2 show(s) modified forms of construction in the same view. Examiner recommends the separate images of the figures be labeled as --Figure 1a, 1b, 2a, and 2b—respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2, 7-9, 14, 16, 19 and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation "the estimated frictional coefficient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “regenerative torque” in claims 7, 8, 14, 16, 19 and 20 is used by the claim to mean “negative torque,” while the accepted meaning is “Regenerative braking is an energy recovery mechanism that slows a vehicle or object by converting its kinetic energy into a form that can be either used immediately or stored until needed. In this mechanism, the electric motor uses the vehicle's momentum to recover energy that would be otherwise lost to the brake discs as heat. This contrasts with conventional braking systems, where the excess kinetic energy is converted to unwanted and wasted heat by friction in the brakes.” (Wikipedia, “Regenerative Braking”) The term is indefinite because the specification does not clearly redefine the term.
With regards to claim 7, 8, 14, 16, 19 and 20, it is unclear how increasing the regenerative torque of the front wheel would be different from decreasing the driving torque of the front wheel. Paragraph [0039] of applicant’s specification states, “Here, the torque may be driving torque or regenerative torque, and the driving torque may be defined as positive (+) torque, and the regenerative torque may be defined as negative (-) torque.” Examiner interprets increasing a regenerative torque and increasing a driving torque as having the same meaning.
Claim 9, line 3 recites the limitation “a frictional coefficient.” It is unclear if this is the same frictional coefficient mentioned in line 12 of claim 1.
Claim 9, line 3 recites the limitation “a road surface.” It is unclear if this is the same road surface  mentioned in line 12 of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erban (US 20220048516 A1).
Regarding claim 1, Erban teaches,
A method of controlling driving of a vehicle by estimating a road frictional coefficient, the method comprising:
distributing torque to a front wheel and a rear wheel to satisfy required torque for driving, by a controller (Control unit 102 is integrated into the infrastructure of vehicle 100 in such a way that an individual wheel torque 110 may be predefined for each wheel 104 via control signals. The individual wheel torques 110 add up to a total torque 112 [0033]… wheels 104 at rear axle 108 are driven with greater wheel torques 110 than wheels 104 at front axle 106. To achieve the bracing, a torque amount 200 has been shifted from output torque 114 of wheels 104 of front axle 106 to wheels 104 of rear axle 108. Total torque 112 remains constant at the value illustrated in FIG. 1 in the process. [0037]), in a four-wheel drive (4WD) vehicle including a front wheel driving device and a rear wheel driving device installed therein (The vehicle includes four wheels 104, which are distributed among a front axle 106 of vehicle 100 and a rear axle 108 of vehicle 100. All wheels 104 are driven here, or may be driven individually. [0032]);
performing torque excitation control for increasing torque applied to one of the front wheel and the rear wheel to which the torque is distributed while the vehicle is driven, and simultaneously, changing torque applied to a remaining one of the front wheel and the rear wheel to satisfy the required torque by the sum of front wheel torque and rear wheel torque, by the controller (In FIG. 2a, the moment distribution is axle-wise braced. Rear axle 108 is pretensioned with respect to front axle 106. In the process, wheels 104 at rear axle 108 are driven with greater wheel torques 110 than wheels 104 at front axle 106. To achieve the bracing, a torque amount 200 has been shifted from output torque 114 of wheels 104 of front axle 106 to wheels 104 of rear axle 108. Total torque 112 remains constant at the value illustrated in FIG. 1 in the process. As a result of the shifted torque amount 200, the resulting wheel torque 110 is negative, and wheels 104 of front axle 106 are decelerated, or recuperation takes place at wheels 104 of front axle 106, while wheels 104 of rear axle 108 are driven that much more. [0037] See also Fig. 2a-2e); and
during the torque excitation control, when slip of the front wheel or the rear wheel is detected, estimating a frictional coefficient of a road surface with which a corresponding vehicle wheel is grounded from torque and normal force of a vehicle wheel at which slip is detected, by the controller (In accordance with an example embodiment of the present invention, slip is generated at least two wheels of a driving vehicle, without a planned driving task of the vehicle being considerably changed. Even a minor slip at at least one of the wheels may be detected. When the slip and the framework conditions of the slip, such as wheel forces, are known, the friction coefficient potential may be ascertained [0008]… The friction coefficient potential may be referred to as coefficient of friction. The friction coefficient potential describes a relationship between a vertical force of a wheel of the vehicle and a frictional force maximally achievable at the wheel. Since the wheel remains approximately unchanged, the friction coefficient potential is essentially dependent on a road surface or a condition of the road surface. The lower the friction coefficient potential of the road surface, the greater the slip of a wheel on the road surface becomes at the same wheel torque. [0010]).
Regarding claim 2, Erban teaches,
The method of claim 1, further comprising: 
controlling predetermined driving of the vehicle based on the estimated frictional coefficient of the road surface, by the controller (To support the negotiation of a curve by the vehicle, the wheel torques may be distributed asymmetrically with respect to a longitudinal axis of the vehicle to generate a yaw moment supporting the negotiation of the curve. For example, a so-called torque vectoring at the vehicle may be supported to determine the friction coefficient potential during the negotiation of the curve. To support or not interfere with straight-ahead driving of the vehicle, the wheel torques may be distributed symmetrically with respect to the longitudinal axis. As a result of the symmetrical distribution, the friction coefficient potential may be determined at any time, even when driving straight ahead. [0015] Examiner notes that Erban discusses, during the generation of the moment difference, the total moment is maintained corresponding to the request of the driver or an active autonomous driving function. [0054] Examiner interprets autonomous driving as a form of predetermined driving).
Regarding claim 7, Erban teaches,
The method of claim 1, 
wherein the torque excitation includes one of a case in which driving torque of the front wheel is increased but driving torque of the rear wheel is reduced, a case in which driving torque of the rear wheel is increased but driving torque of the front wheel is reduced, and a case in which driving torque of the front wheel is increased but regenerative torque of the rear wheel is increased (In FIG. 2a, the moment distribution is axle-wise braced. Rear axle 108 is pretensioned with respect to front axle 106. In the process, wheels 104 at rear axle 108 are driven with greater wheel torques 110 than wheels 104 at front axle 106. To achieve the bracing, a torque amount 200 has been shifted from output torque 114 of wheels 104 of front axle 106 to wheels 104 of rear axle 108. [0037]).
Regarding claim 8, Erban teaches,
The method of claim 1, 
wherein the torque excitation includes one of a case in which driving torque of the rear wheel is increased but regenerative torque of the front wheel is increased, and a case in which regenerative torque of the front wheel is increased but regenerative torque of the rear wheel is reduced (In FIG. 2a, the moment distribution is axle-wise braced. Rear axle 108 is pretensioned with respect to front axle 106. In the process, wheels 104 at rear axle 108 are driven with greater wheel torques 110 than wheels 104 at front axle 106. To achieve the bracing, a torque amount 200 has been shifted from output torque 114 of wheels 104 of front axle 106 to wheels 104 of rear axle front108. [0037] Examiner notes that in applicant’s specification, “Here… the regenerative torque may be defined as negative (-) torque.” In Erban, the torque on the front axle decreases becoming more negative as torque shifts to the front axle. Examiner interprets the decrease in torque as regenerative torque).
Regarding claim 12, Erban teaches,
The method of claim 1, wherein the performing the control of the torque excitation includes:
determining whether required torque for driving of the vehicle is positive torque at a time point when the torque excitation control is started (FIGS. 3a and 3b show representations of moment distributions according to exemplary embodiments. The moment distributions show an average moment request 300, a moment 302 of the increased wheels, a moment 304 of the reduced wheels, and a resulting moment 306. The resulting moment corresponds to a quarter of the total torque in FIGS. 2a through 2e. In the process, moment 302 of the increased wheels in all cases compensates for moment 304 of the reduced wheels so that the resulting moment 306 is always equal to moment request 300 [0043]. The moment distributions are illustrated for different situations. In a first situation 308, a strong deceleration is requested. In a second situation 310, a slight deceleration is requested. In a third situation 312, constant driving is requested. In a fourth situation 314, a slight acceleration is requested. In a fifth situation 316, a strong acceleration is requested. [0044] Examiner wants to specifically note 316 and 314 in Fig. 3a, where a positive acceleration occurs requiring a positive moment, which examiner interprets as a positive torque);
when the required torque is the positive torque, comparing front wheel torque with rear wheel torque (Fig. 3a 314 Examiner interprets the juxtaposition of the torque applied at 302 and 304 as a comparison. Examiner further notes that while 302 and 304 are not explicitly the front and rear axles, it is understood that they could be, as seen in Fig. 2a-2e. See [0043]-[0044] for further explanation of Fig. 3a); and
when the front wheel torque is larger than the rear wheel torque, performing the torque excitation control of increasing the front wheel torque and reducing the rear wheel torque (Fig. 3a 314 Examiner interprets the juxtaposition of the torque applied at 302 and 304 as determining one is larger than the other. Examiner further notes that while 302 and 304 are not explicitly the front and rear axles respectively, it is understood that they could be, as seen in Fig. 2a-2e. Examiner further notes that 306 is the resulting moment after an adjustment of torque at different wheels, which examiner interprets as torque excitation. See [0043]-[0044] for further explanation of Fig. 3a).
Regarding claim 13, Erban teaches,
The method of claim 12, 
wherein the performing the torque excitation control further includes torque excitation control of increasing rear wheel torque and reducing front wheel torque when the required torque is positive torque at a time point when the torque excitation control is started, if the rear wheel torque is larger than the front wheel torque (Fig. 3a 310 Examiner interprets the juxtaposition of the torque applied at 302 and 304 as determining one is larger than the other. Examiner further notes that while 302 and 304 are not explicitly the front and rear axles, it is understood that they could be, as seen in Fig. 2a-2e. Examiner further notes that 306 is the resulting moment after an adjustment of torque at different wheels, which examiner interprets as torque excitation. See [0043]-[0044] for further explanation of Fig. 3a).
Regarding claim 14, Erban teaches,
The method of claim 12, 
wherein the performing the torque excitation control further includes torque excitation control of increasing front wheel regenerative torque and reducing rear wheel regenerative torque when the required torque is negative torque at a time point when the torque excitation control is started (Fig. 3a where in 308, the torque of 302 is increased and the torque of 304 is decreased. Examiner quotes [0085] of the applicant’s specification, “Here, an increase in regenerative torque refers to an increase in an absolute value of the torque, which means that regenerative torque is reduced in a negative direction.” Examiner interprets the negative torque/ moment values in 308 as regenerative torque. Examiner notes that 302 could correspond to a rear axle and 304 could correspond to a front axle as seen in Fig. 2a-2e. Examiner clarifies that the torque decreasing in 304, would mean it becomes more negative; the absolute value of the torque increasing).
Regarding claim 15, Erban teaches,
The method of claim 1, wherein the performing the torque excitation control includes:
determining whether the required torque for driving of the vehicle at a time point when the torque excitation control is started is positive torque (The moment distributions are illustrated for different situations. In a first situation 308, a strong deceleration is requested. In a second situation 310, a slight deceleration is requested. In a third situation 312, constant driving is requested. In a fourth situation 314, a slight acceleration is requested. In a fifth situation 316, a strong acceleration is requested. [0044] Examiner interprets moment as torque and 314 and 316 as situations with a positive torque); and
when the required torque is positive torque, performing torque excitation control of increasing front wheel torque and reducing rear wheel torque (Fig. 3a where the situation in 314 requires a positive overall torque/ moment, and the torque of 302 is increased and the torque of 304 is decreased. Examiner notes that 302 could correspond to a front axle and 304 could correspond to a rear axle as seen in Fig. 2a-2e).
Regarding claim 16, Erban teaches,
The method of claim 15, 
wherein the performing the torque excitation control further includes performing torque excitation control of increasing front wheel regenerative torque and reducing rear wheel regenerative torque when the required torque is negative torque at a time point when the torque excitation control is started (Fig. 3a where in 308, the torque of 302 is increased and the torque of 304 is decreased. Examiner quotes [0085] of the applicant’s specification, “Here, an increase in regenerative torque refers to an increase in an absolute value of the torque, which means that regenerative torque is reduced in a negative direction.” Examiner interprets the negative torque/ moment values in 308 as regenerative torque. Examiner notes that 302 could correspond to a rear axle and 304 could correspond to a front axle as seen in Fig. 2a-2e. Examiner clarifies that the torque decreasing in 304, would mean it becomes more negative; the absolute value of the torque increasing).
Regarding claim 17, Erban teaches,
The method of claim 1, wherein the performing the torque excitation control includes:
determining whether the required torque for driving of the vehicle is positive torque at a time point when the torque excitation control is started (The moment distributions are illustrated for different situations. In a first situation 308, a strong deceleration is requested. In a second situation 310, a slight deceleration is requested. In a third situation 312, constant driving is requested. In a fourth situation 314, a slight acceleration is requested. In a fifth situation 316, a strong acceleration is requested. [0044] Examiner interprets moment as torque and 314 and 316 as situations with a positive torque);
when the required torque is positive torque, comparing front wheel normal force with rear wheel normal force (Fig. 3a 314 Examiner interprets the juxtaposition of the torque applied at 302 and 304 as a comparison. Examiner further notes that while 302 and 304 are not explicitly the front and rear axles, it is understood that they could be, as seen in Fig. 2a-2e. See [0043]-[0044] for further explanation of Fig. 3a); and
when the front wheel normal force is larger than rear wheel normal force, performing torque excitation control of increasing rear wheel torque and reducing front wheel torque (Fig. 3a 314 Examiner interprets the juxtaposition of the torque applied at 302 and 304 as determining one is larger than the other. Examiner further notes that while 302 and 304 are not explicitly the rear and front axles respectively, it is understood that they could be, as seen in Fig. 2a-2e. Examiner further notes that 306 is the resulting moment after an adjustment of torque at different wheels, which examiner interprets as torque excitation. See [0043]-[0044] for further explanation of Fig. 3a).
Regarding claim 18, Erban teaches,
The method of claim 17, wherein the performing the torque excitation control further includes:
performing torque excitation control of increasing front wheel torque and reducing rear wheel torque when the required torque is positive torque at a time point when the torque excitation control is started (Fig. 3a where the situation in 314 requires a positive overall torque/ moment, and the torque of 302 is increased and the torque of 304 is decreased. Examiner notes that 302 could correspond to a front axle and 304 could correspond to a rear axle as seen in Fig. 2a-2e), if the rear wheel normal force is larger than front wheel normal force (The friction coefficient potential describes a relationship between a vertical force of a wheel of the vehicle and a frictional force maximally achievable at the wheel… The lower the friction coefficient potential of the road surface, the greater the slip of a wheel on the road surface becomes at the same wheel torque [0010]… For example, a larger wheel torque may be applied to one wheel than to the other wheel. In this way, the one wheel transfers more force onto the ground surface than the other wheel. It is also possible for the one wheel to be driven, while the other wheel is decelerated. [0012]).
Regarding claim 19, Erban teaches,
The method of claim 17, wherein the performing the torque excitation control further includes:
when the required torque is negative torque at a time point when the torque excitation control is started (Fig. 3a, 308), comparing the front wheel normal force with the rear wheel normal force (For example, a larger wheel torque may be applied to one wheel than to the other wheel. In this way, the one wheel transfers more force onto the ground surface than the other wheel. It is also possible for the one wheel to be driven, while the other wheel is decelerated. [0012] Fig. 3a, 308 Examiner interprets the juxtaposition of the torque applied at 302 and 304 as a comparison, and notes that as seen in [0012] torque is proportional to force between the wheel and the ground. Examiner further notes that while 302 and 304 are not explicitly the front and rear axles, it is understood that they could be, as seen in Fig. 2a-2e. See [0043]-[0044] for further explanation of Fig. 3a); and
when the front wheel normal force is larger than the rear wheel normal force, performing torque excitation control of increasing rear wheel regenerative torque and reducing front wheel regenerative torque (Fig. 3a 308 Examiner interprets the juxtaposition of the torque applied at 302 and 304 as determining one is larger than the other. Examiner notes the torque of 302 is increased and the torque of 304 is decreased. Examiner quotes [0085] of the applicant’s specification, “Here, an increase in regenerative torque refers to an increase in an absolute value of the torque, which means that regenerative torque is reduced in a negative direction.” Examiner interprets the negative torque/ moment values in 308 as regenerative torque. Examiner notes that 302 could correspond to a front axle and 304 could correspond to a rear axle as seen in Fig. 2a-2e. Examiner clarifies that the torque decreasing in 304, would mean it becomes more negative; the absolute value of the torque increasing).
Regarding claim 20, Erban teaches,
The method of claim 19, wherein the performing the torque excitation control further includes:
performing torque excitation control of increasing front wheel regenerative torque and reducing rear wheel regenerative torque when the required torque is negative torque at a time point when the torque excitation control is started (Fig. 3a where in 308, the torque of 302 is increased and the torque of 304 is decreased. Examiner quotes [0085] of the applicant’s specification, “Here, an increase in regenerative torque refers to an increase in an absolute value of the torque, which means that regenerative torque is reduced in a negative direction.” Examiner interprets the negative torque/ moment values in 308 as regenerative torque. Examiner notes that 302 could correspond to a rear axle and 304 could correspond to a front axle as seen in Fig. 2a-2e. Examiner clarifies that the torque decreasing in 304, would mean it becomes more negative; the absolute value of the torque increasing), if the rear wheel normal force is larger than the front wheel normal force (For example, a larger wheel torque may be applied to one wheel than to the other wheel. In this way, the one wheel transfers more force onto the ground surface than the other wheel. It is also possible for the one wheel to be driven, while the other wheel is decelerated. [0012] Examiner clarifies that the torque on a wheel is directly proportional to the normal force it experiences, and the torque of the wheel in 304, which as stated above could be the rear axle/ wheels, has a larger absolute value as compared to the torque of 302, the front axle/ wheels).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Erban (US 20220048516 A1) in view of Takano (US 20200001716 A1). 
Regarding claim 3, Erban teaches,
The method of claim 2, 
wherein the controlling the predetermined driving of the vehicle includes determining a target speed corresponding to the estimated frictional coefficient of the road surface (In future, more highly automated functions, the vehicle will possibly also independently cope with critical situations without the intervention of the driver. Ideally, the vehicle should therefore preventatively avoid critical situations. For this purpose, pieces of information regarding the friction coefficient potential of the tire-road pairing are necessary since this determines the stopping distance and the maximum curve velocity. [0048]), 
Erban does not teach performing deceleration control on the vehicle using the determined target speed, by the controller. However, Takano teaches on a self-driving vehicle with a slip detector, comprising, 
and performing deceleration control on the vehicle using the determined target speed, by the controller (Optionally at this time, driving torques can be adjusted in accordance with turning angle so as to enable traveling of the vehicle 100 at target vehicle speed. For example, this can be achieved by calculating cornering resistance in accordance with turning angle and adjusting driving torques of the motors 2 in accordance with calculated cornering resistance. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Erban by implementing the torque adjustment based on vehicle speed taught by Takano. One of ordinary skill in the art would have been motivated to make this modification in order to use torque correction and speed control to adequately ensure vehicle traveling stability when body yaw angle changes after wheel slip occurs (see [0004] of Takano).
Regarding claim 11, Erban teaches,
The method of claim 1, 
wherein the controller… increases torque applied to one of the front wheel and the rear wheel with a predetermined inclination and changes torque applied to a remaining one of the front wheel and the rear wheel with the same inclination (To support or not interfere with straight-ahead driving of the vehicle, the wheel torques may be distributed symmetrically with respect to the longitudinal axis. As a result of the symmetrical distribution, the friction coefficient potential may be determined at any time, even when driving straight ahead. [0015]).
Erban does not teach the torque is increased linearly. However, Takano teaches on a self-driving vehicle with a slip detector, comprising,
wherein the controller linearly increases torque (Fig. 6 Examiner notes that between the time periods of t3 and t4, the FR Driving Force increases linearly over time)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Erban by implementing the torque adjustment based on vehicle speed taught by Takano. One of ordinary skill in the art would have been motivated to make this modification in order to ensure torque correction used to correct or prevent wheel slip does not deteriorate traveling stability (see [0004] of Takano).
Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Erban (US 20220048516 A1) in view of Claeys (US 20090021203 A1).
Regarding claim 4, Erban teaches,
The method of claim 1, 
the controller controls the torque excitation and estimates the frictional coefficient of the road surface (A method for determining a friction coefficient potential of a road surface is introduced, which is characterized in that a total torque for operating a vehicle is unequally distributed among at least two wheel torques at wheels of the vehicle, the friction coefficient potential being ascertained using a detected slip between the road surface and at least one of the wheels and the wheel torque present at the wheel. [0006]).
Erban does not teach activating a control when recognizing a control mode-on state selected by the driver. However, Claeys teaches on controlling and monitoring a hybrid four-wheel drive vehicle, comprising,
when recognizing a control mode-on state selected by the driver, torque is adjusted (means for collecting information relating to the operating state of the engine and of the electric machine as well as the driver's desire… control means selecting a command function and/or a safety function on the basis of the interpretation of the driver's desire arising from the interpretation means [0020]… the means for collecting information comprise several sensors of different kind which pertain to the signals in particular: on the control of the engine, the position of the acceleration pedal, the effective mean torque, the position of the brake pedal, the status of the engine… the speed of the electric motor… the dynamics of the vehicle in particular the speeds of the four wheels… a measurement of the longitudinal and lateral acceleration of the vehicle, a measurement of angle of deflection of the steering wheel, a measurement of the yaw rate [0022]… the means for interpreting the driver's desire comprise means for… transmitting as a function of this information a command variable whose value selects an associated command or safety function in the following control means [0023]; the command variable is associated with means for selecting one of the command and/or safety functions in the control means, including in particular: a function which bundles together means for allowing the driving of the vehicle in four-wheel drive mode [0024] Examiner clarifies that the entrance into the four-wheel drive mode is triggered by an action, such as pressing the accelerator pedal, of the driver that is interpreted by the system)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Erban by implementing the four-wheel drive mode taught by Claeys. One of ordinary skill in the art would have been motivated to make this modification in order to retranscribe the driver's desire, such as a depression of the accelerator pedal, into control settings to be dispatched to electrical and mechanical actuators (see [0001] of Claeys).
Regarding claim 5, Erban teaches on the method as claimed and detailed above with respect to claim 1.
Erban does not teach the controller determines whether a predetermined condition for performing torque excitation is satisfied, from driving information collected from the vehicle; and wherein, when determining that the predetermined condition for performing torque excitation is satisfied, the controller controls the torque excitation. However, Claeys teaches on controlling and monitoring a hybrid four-wheel drive vehicle, comprising, 
wherein the controller determines whether a predetermined condition for performing torque excitation is satisfied, from driving information collected from the vehicle (the control and supervision device comprises: means for collecting information relating to the operating state of the engine and of the electric machine as well as the driver's desire; means for interpreting, as a function of the information collected by the collection means, the driver's desire; control means selecting a command function and/or a safety function on the basis of the interpretation of the driver's desire arising from the interpretation means [0020]… the means for collecting information comprise several sensors of different kind which pertain to the signals in particular: on the control of the engine, the position of the acceleration pedal, the effective mean torque, the position of the brake pedal, the status of the engine… the speed of the electric motor… the dynamics of the vehicle in particular the speeds of the four wheels… a measurement of the longitudinal and lateral acceleration of the vehicle, a measurement of angle of deflection of the steering wheel, a measurement of the yaw rate [0022]… the means for interpreting the driver's desire comprise means for analyzing the information coming from the collection means and transmitting as a function of this information a command variable whose value selects an associated command or safety function in the following control means [0023]; the command variable is associated with means for selecting one of the command and/or safety functions in the control means, including in particular: a function which bundles together means for allowing the driving of the vehicle in four-wheel drive mode [0024]); and 
wherein, when determining that the predetermined condition for performing torque excitation is satisfied, the controller controls the torque excitation (the control and supervision device comprises: means for collecting information relating to the operating state of the engine and of the electric machine [0020]… the means for collecting information comprise several sensors of different kind which pertain to the signals in particular: on the control of the engine, the position of the acceleration pedal, the effective mean torque, the position of the brake pedal, the status of the engine… the speed of the electric motor… the dynamics of the vehicle in particular the speeds of the four wheels… a measurement of the longitudinal and lateral acceleration of the vehicle, a measurement of angle of deflection of the steering wheel, a measurement of the yaw rate [0022]… the means for interpreting the driver's desire comprise means for analyzing,,, a command variable whose value selects an associated command or safety function in the following control means [0023]; the command variable is associated with means for selecting one of the command and/or safety functions in the control means, including in particular: a function which bundles together means for allowing the driving of the vehicle in four-wheel drive mode [0024]… a command function which implements means for propelling the vehicle in four-wheel drive mode where the, nonzero, electrical torque is proportional to the crankshaft torque or else calculated so as to optimize the motricity of the vehicle and the ground bond [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Erban by implementing the automatic control mode and four wheel drive taught by Claeys. One of ordinary skill in the art would have been motivated to make this modification in order to retranscribe the driver's desire, such as a depression of the accelerator pedal, into control settings to be dispatched to electrical and mechanical actuators (see [0001] of Claeys).
Regarding claim 6, Erban teaches on the method as claimed and detailed above with respect to claim 5.
Erban does not teach when a driver accelerator pedal input value, a brake pedal input value, required torque, vehicle inertia, and a driver steering input value are within respective predetermined ranges, the controller determines that the condition for performing the torque excitation is satisfied. However, Claeys teaches on controlling and monitoring a hybrid four-wheel drive vehicle, comprising, 
wherein, when a driver accelerator pedal input value, a brake pedal input value, required torque, vehicle inertia, and a driver steering input value are within respective predetermined ranges, the controller determines that the condition for performing the torque excitation is satisfied (the control and supervision device comprises: means for collecting information relating to the operating state of the engine and of the electric machine as well as the driver's desire; means for interpreting, as a function of the information collected by the collection means, the driver's desire; control means selecting a command function and/or a safety function on the basis of the interpretation of the driver's desire arising from the interpretation means [0020]… the means for collecting information comprise several sensors of different kind which pertain to the signals in particular: on the control of the engine, the position of the acceleration pedal, the effective mean torque, the position of the brake pedal, the status of the engine… the speed of the electric motor… the dynamics of the vehicle in particular the speeds of the four wheels… a measurement of the longitudinal and lateral acceleration of the vehicle, a measurement of angle of deflection of the steering wheel, a measurement of the yaw rate [0022]… the means for interpreting the driver's desire comprise means for analyzing the information coming from the collection means and transmitting as a function of this information a command variable whose value selects an associated command or safety function in the following control means [0023]; the command variable is associated with means for selecting one of the command and/or safety functions in the control means, including in particular: a function which bundles together means for allowing the driving of the vehicle in four-wheel drive mode [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Erban by implementing the automatic control mode taught by Claeys. One of ordinary skill in the art would have been motivated to make this modification in order to retranscribe the driver's desire, such as a depression of the accelerator pedal, into control settings to be dispatched to electrical and mechanical actuators (see [0001] of Claeys).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Erban (US 20220048516 A1) in view of Itabashi (US 20100241305 A1).
Regarding claim 9, Erban teaches,
The method of claim 1, 
wherein, when detecting slip of the front wheel or the rear wheel while the torque excitation is controlled, the controller immediately… estimates a frictional coefficient of a road surface (method for determining a friction coefficient potential of a road surface is introduced, which is characterized in that a total torque for operating a vehicle is unequally distributed among at least two wheel torques at wheels of the vehicle, the friction coefficient potential being ascertained using a detected slip between the road surface and at least one of the wheels and the wheel torque present at the wheel. [0006]).
Erban does not teach that the controller immediately stops the torque excitation when a slip is detected. However, Itabashi teaches on a vehicle vibration damping control device, comprising,
the controller immediately stops the torque excitation when a slip is detected (Especially, the device may be adapted to stop the control of a driving torque based on a wheel torque estimated value when a wheel is in a slip state and the degree of a slip indicated by a wheel slip state quantity is larger than a predetermined degree. [0015])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Erban by implementing torque control stop taught by Itabashi. One of ordinary skill in the art would have been motivated to make this modification in order to generate better estimations of wheel torque even when a wheel is in a slip state (see [0004] and [0005] of Itabashi).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erban (US 20220048516 A1) in view of Muto (JP 2010051136 A).
Regarding claim 10, Erban teaches the method as claimed and detailed above with respect to claim 1.
Erban does not teach the controller repeatedly performs an operation of controlling the torque excitation, and an operation of estimating the road frictional coefficient with a predetermined period while the vehicle travels at a constant speed. However, teaches on a method of controlling driving force, comprising,
wherein the controller repeatedly performs an operation of controlling the torque excitation, and an operation of estimating the road frictional coefficient with a predetermined period while the vehicle travels at a constant speed (…the front wheel drive system torque control mechanism estimates the friction coefficient of the road surface by performing average torque control by adjusting the duty ratio of the torque of the front wheels… [page 2] Further, when it is detected that the slip ratio s .sub.f of the front wheels has become a stable value (less than 0.3) at time t .sub.2 , the limit value of the driving torque of the front wheels is increased to the maximum limit value τ .sub.fmax. . The driving force is maintained at a value up to the maximum limit value τ .sub.fmax by the control system 10 until an unstable state is detected at time t .sub.3 , that is, until dF .sub.df / dt <0. By continuously repeating such an operation, the driving force is reduced to a value of τ .sub.fmax .Math. t .sub.on (n) / T .sub.s . Here, t .sub.on (n) is a period during which τ .sub.fmax is given to the front wheels, T .sub.s is a sampling time in the slip control of the front wheels, and the coefficient of friction between the wheel to be controlled by the slip control and the road surface Corresponding to Depending on the road surface condition, the average torque applied to the front wheels is adjusted by repeating such an operation when it is detected that the slip ratio is 0.3. [page 6]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Erban by implementing the continuous torque control based on frictional coefficient estimation taught by Muto. One of ordinary skill in the art would have been motivated to make this modification in order to achieve stable running and to improve safety without causing wheel spin and wheel lock to occur even with the change of road surface conditions by controlling driving torque and braking torque of each of a front wheel driving system and a rear wheel driving system (see Abstract of Muto).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (JP 2009166692 A) teaches on a braking/driving force controller capable of individually controlling braking torque and driving torque of at least front wheels 10FL, 10FR, and rear wheels 10RL, 10RR includes: a friction coefficient change detection means 1b for detecting a change of friction coefficients of the road surface at the front wheel side of the vehicle; a rear wheel reaching time computing means 1c for computing time needed for the rear wheels to reach the road surface after the change, when the change is detected; and a braking/driving force control means for reducing the braking torque or the driving torque of the front wheels according to the friction coefficient of the road surface after the change during a period of time computed by the rear wheel reaching time computing means 1c, when the change from a high friction coefficient to a low friction coefficient is detected, and for increasing braking torque or driving torque of the rear wheels equivalent to the reduced amount of the reduced braking torque or driving torque of the front wheels, based on the reduced braking torque or driving torque of the front wheels, and a requested vehicle braking torque or a requested vehicle driving torque applied to the vehicle.
Weidemann (US 20200223310 A1) teaches on a method for operating a motor vehicle having a four-wheel drive and a drive unit, which can be switched on and off during travel, wherein the motor vehicle is driven by a torque provided by the drive unit, and the initially disengaged four-wheel drive is switched on, including: determining at least one limit torque which, while the four-wheel drive is switched off, can be transmitted from at least one wheel of the motor vehicle driven by the drive unit to the ground surface upon which the motor vehicle is travelling, while the slip between the at least one wheel and the ground surface falls below a specifiable threshold value.
Chang (US 20180162349 A1) teaches on an apparatus for controlling distribution of torque of front and rear wheel of a four-wheel drive (4WD) vehicle, including: a slip control torque calculator configured to calculate slip control torque of the rear wheels from information collected from the vehicle during driving in a 4WD mode; a handling control torque calculator configured to calculate handling control torque for the rear wheels from information collected from the vehicle during driving in the 4WD mode; a weighting factor determiner configured to determine a slip control weighting factor and a handling control weighting factor based on vehicle state information; and a target torque calculator configured to calculate target torque of rear wheel by summing the weighting factors applied to the slip control torque and handling control torque, respectively, wherein the target torque of the rear wheel is a target value of the torque distributed to the real wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666